ACCEPTED
                                                                                           01-15-00162-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                       9/3/2015 4:19:09 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                            APPEALS #01-15-00162-CV

ANTHONY J. CANN                          )(     IN THE FIRST DISTRICT COURT
                                                                    FILED IN
    Appellant                            )(                      1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                         )(
VS.                                      )(                      9/3/2015 4:19:09 PM
                                                                      OF APPEALS
                                         )(                      CHRISTOPHER A. PRINE
HOMETOWN BANK, NA                        )(                              Clerk
    Appellee                             )(                              TEXAS

                 NOTICE OF NONSUIT WITHOUT PREJUDICE

To The Honorable Judge of Said Court:

       Comes now, Anthony J. Cann, Appellant who files this Notice of Nonsuit without
prejudice with respect to all claims in this action.

                                         Respectfully Submitted
                                         THE MASTRIANI LAW FIRM
                                         BY:/s/John V. Mastriani
                                         JOHN V. MASTRIANI
                                         State Bar Number 13184375
                                         CHRISTOPHER M. THORNlqI-II,L
                                         State Bar Number 24059030
                                         PO Box 460174
                                         Houston, Texas 77056
                                         (713) 665-1777 Telephone
                                         (713) 665-2777 Facsimile
                                         service@mastrianilaw.com
                                         Lead Attorney for Appellant
                                  Certificate of Service

        This is to certify that on the 3td day of September 2015 pursuant to TRCP, a true
and correct copy of the foregoing instrument has been delivered or forwarded to all
parties and counsel of record by ( ) personal delivery or ( ) certified mail, return receipt
requested, ( ) by regular mail, ( ) e-mail or (x) by telephonic document transfer to the
attorney for the Appellee.


Jack C. Brook, SBN: 03040800
Andres "Andy" Soto, SBN: 24071128
Mills Shirley LLP
2228 Mechanic, St., Ste. 400
P.O. Box 1043
Galveston, Texas 77553
(409) 763-2341
(409) 763-2879 Fax


/s/ John V. Mastriani
JOHN V. MASTRIANI
CHRISTOPHER M. THORNHII~L